MEMORANDUM **
Eugene Robbin Parks appeals from the 188-month sentence imposed following his guilty-plea conviction for conspiracy to possess methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Parks contends that his sentence is greater than necessary and that it fails to take into account his prospects for rehabilitation. We conclude that Park’s sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 600-02, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.